DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Information Disclosure Statement
The IDS received on 01/10/2020 has been entered and references cited within carefully considered.
Drawings
The drawings are filled on 01/10/2020 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US Pub. No.: 2017/0251339 A1) in view of Higuchi et al. (US Patent No.: 10,896,609 B2). 
Regarding claim 1, Addepalli discloses A method comprising: determining, by an onboard vehicle computer, that a queue is present in a roadway environment and that a vehicle that includes the onboard vehicle computer is present in the queue (Upon receiving the query for a particular destination node, GLS 80 can determine a path between OBU 30 and the destination node and send a query reply message to OBU 30. In one example embodiment, the GLS query reply message can contain the speed of the destination node to enable predicting whether the destination node has moved to a different road segment such that a new query is needed. The query reply message may also include a list of anchors. The list of anchors could include IP addresses of each node between OBU 30 and the destination node. Alternatively, or if a complete path of nodes is not available, the list of anchors could include waypoints, represented as geographical coordinate locations indicating a direction of a routing path from OBU 30 to the destination node. An example GLS query reply causing a set of member vehicles to form a vehicular micro cloud in the roadway environment responsive to determining that the queue is present in the roadway environment so that determining that the queue is present triggers a formation of the vehicular micro cloud (With reference to FIG. 14, a simplified block diagram illustrates additional details that may be associated with OBU 30 of vehicle 4 (not shown in this Figure). Certain embodiments of communication system 10 include a pervasive platform in OBU 30 enabling peer-to-peer, peer-to-group, and peer-to-cloud community formation, application services, and data exchange over a disruption tolerant vehicle environment. As shown in FIG. 14, certain embodiments of OBU 30 may provide a pervasive platform with core building blocks enabling OBU 30 to communicate in a store-forward manner for application data as well as providing a receive-proxy-respond based application service. The pervasive platform may allow seamless expansion of future services and applications using universal application programming interfaces (APIs), which could be available, for example, in Internet cloud 312, OEM cloud 308, dealer cloud 310, transportation cloud 306, vehicular ad hoc network 301, or any mobile devices connected to vehicular ad hoc network 301 [Para. 0172]), wherein the vehicular micro cloud includes a set of vehicles which each share all of their vehicular computing resources with one another (OBU 30 is able to join and/or form one or more communities, then OBU 30 may have broader access to the vehicle directory to determine what resources are available through the communities. Thus, at 408, OBU 30 can search level 1 vehicle to generate a pool of vehicular computing resources that exceeds a total vehicular computing resources of any single member vehicle and is used to benefit the set of member vehicles [Para. 0196-0197].  


In the same field of endeavor, Higuchi discloses share all of their unused vehicular computing resources with one another [see fig. 1; col 1, lines 8-13; col, 11, lines 20-47; col. 22, lines 3-23].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Higuchi method into Addepalli invention. One of ordinary skill in the art would have been motivated to be reliable on utilizing vehicular micro cloud technology over existing solution [Higuchi: col. 5, lines 34-41].

Regarding claim 2, Addepalli/Higuchi disclose everything as discuss above, Addepalli further discloses wherein the set of member vehicles execute a remedial action to respond to a presence of the queue (Upon receiving the query for a particular destination node, GLS 80 can determine a path between OBU 30 and the destination node and send a query reply message to OBU 30. In one example embodiment, the GLS query reply message can contain the speed of the destination node to enable predicting whether the destination node has moved to a different road segment such that a new query is needed. The query reply message may also include a list of anchors. The list of anchors could include IP addresses of each node between OBU 30 and the destination node. Alternatively, or if a complete path of nodes is not available, the list of anchors could include waypoints represented as 

Regarding claim 3, Addepalli/Higuchi disclose everything as discuss above, Addepalli further discloses wherein the set of member vehicles includes a sub-set of autonomous vehicles and autonomous driving systems of the sub-set of autonomous vehicles modify their operation in order to respond to the queue (OBU 30 may belong to a community with specialized information. OBU 30 may want to send its cached information to a destination node and knows that other nodes (or members) within the community have similar information that could be of interest to the destination node. Accordingly, location and interest aware routing algorithm could be used to route the message from OBU 30 through the other intermediate nodes in the community so that each node could add its new information before reaching the destination node. Generally, any application involving changing information (e.g., editing, modifying, appending, deleting, updating, etc.) before it reaches a destination node can be routed using location and interest aware routing algorithm. In another example, routing along nodes of a community may allow the intermediate nodes to update the information with new, more relevant data. For example, information about the length of a queue at a gas or charging station may be routed through intermediate community nodes that could have newer information [Para. 0209]) and conform to a set of goals of a driving plan being executed by the autonomous driving systems (Sensor data is obtained or collected at 522 from sensors in the vehicle, mobile devices, other 

Regarding claim 4, Addepalli/Higuchi disclose everything as discuss above, Addepalli further discloses wherein none of the set of member vehicles is an autonomous vehicle (If desired resources (i.e., content and/or services) are available in a community in which OBU 30 is a member, then at 410 OBU 30 may provide an application routing request for the content and/or services. At 412, an interest and location aware routing algorithm 412 may be performed to determine an optimal path for sending the request. After the request is sent, a determination may be made at 414 as to whether the requested resources are available. If the requested resources are not available, then at 418, OBU 30 may attempt to discover other vehicles in the next level of vehicle directories, such as level 2 vehicle directory 

Regarding claim 5, Addepalli/Higuchi disclose everything as discuss above, Addepalli further discloses wherein the vehicle is a leader of the vehicular micro cloud and controls when the set of member vehicles leave the vehicular micro cloud (After the content is sent to one or more peers at 468, or if OBU 30 does not have a communication link established to any peers, then OBU 30 may leave the content in cache until a triggering event occurs. Triggering events could include a peer response, a timer expiring, or a roadside infrastructure link being established. If OBU 30 receives a peer response that the content was not successfully forwarded, then flow may return to 470 to continue to wait until either the timer expires or roadside infrastructure becomes available. If, however, OBU 30 receives a peer response that the content was successfully forwarded, then OBU 30 may remove the content from cache at 475 [Para. 0217]).

Regarding claim 6, Addepalli/Higuchi disclose everything as discuss above, Addepalli further discloses wherein the vehicle is a leader of the vehicular micro cloud [Para. 0250] and determines how to use the pool of vehicular computing resources to complete a set of tasks in an order for the set of member vehicles (Applications installed on OBU 30 can be considered transaction applications and can include a plethora of user-level and system-level applications. With proper and the order is determined based on a set of factors that includes safety [Para. 0281].  

Regarding claim 7, Addepalli/Higuchi disclose everything as discuss above, Addepalli further discloses wherein the set of tasks does not include a task for the leader [Para. 0108-0109]. 

Regarding claim 8, Addepalli/Higuchi disclose everything as discuss above,  Addepalli further discloses wherein the vehicle is a leader of the vehicular micro cloud and determines to dissolve the vehicular micro cloud responsive to determining that sensor measurements indicate that the queue is no longer present in the roadway environment (In accordance with one example implementation, communication system 10 can resolve the aforementioned issues relating to sensor data and navigational map rendering. Specifically, communication system 10 can utilize a fully integrated, richly connected on-board unit (OBU) 30 to collect sensor data from machine devices and other sensor enabled devices connected to OBU 30, and push the sensor data to a sensor data collection system 

Regarding claim 10, it is substantially the same as claim 1, except claim 10 is in a computer program product claim format.  Because the same reasoning applies, claim 10 is rejected under the same reasoning as claim 1, where Addepalli further discloses a computer program product included in an onboard vehicle computer comprising computer code that is operable, when executed by the onboard vehicle computer, to cause the onboard vehicle computer to execute steps including [Fig. 1, On Board Unit 30, Processing Elements 21; Para. 0321].

Regarding claims 12-19, they are substantially the same as claims 1-9, except claims 12-19 are in a system claim format.  Because the same reasoning applies, claims 12-19 is rejected under the same reasoning as claims 1-9, where Addepalli further discloses a system [Fig. 1] comprising: an ego vehicle including a communication unit that is communicatively coupled to a processor [Fig.1, Network interfaces 26], wherein the processor [Fig. 1, Processing Elements 21] is executing computer-executable code that is operable, when executed by the processor, to cause the processor to [Fig. 1, Para. 0051, Para. 0321]: 


	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US Pub. No.: 2017/0251339 A1) in view of Higuchi et al. (US Patent No.: 10,896,609 B2) in further view of Altintas et al. (US Patent No.: 10,334,405 B2). 
Regarding claim 9, Addepalli/Higuchi disclose everything as discuss above.
Although Addepalli/Higuchi disclose everything as applied above, Addepalli/Higuchi do not explicitly disclose wherein the pool of vehicular computing resources includes a group consisting of the following for the set of member vehicles: unused processing power; unused memory; unused sensors; and unused bandwidth. However, these concepts are well known in the art as taught by Altintas.
In the same field of endeavor, Altintas discloses wherein the pool of vehicular computing resources includes a group consisting of the following for the set of member vehicles: unused processing power; unused memory; unused sensors; and unused bandwidth [col. 15, lines 9-35].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Altintas method into Addepalli/Higuchi invention. One of ordinary skill in the art would have been motivated the vehicles in the cluster make available their unused computing resources to the other members of the micro-vehicular cloud [Altintas, col. 1, lines 13-15].


Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) Akita et al. (US Patent No.: 8,913,544 B2) teaches in a communication control apparatus wirelessly communicable with a plurality of wireless communication units respectively installed in a plurality of vehicles, a first determiner determines at least one wireless communication unit in a number of wireless communication units in the plurality of wireless communication units as a first enabling unit that enables wireless communications with the communication control apparatus if information transmitted from the at least one wireless communication unit is second type information including a piece of vehicle information that includes at least the identifier of the corresponding vehicle. A second determiner determines a wireless communication unit in the remaining one or more wireless communication units as a second enabling unit, which enables wireless communications with the communication control apparatus, if information transmitted from the wireless communication unit is not included in the information transmitted from the first enabling unit. (2) TOSA et al. (US Pub. No.: 2016/0234654 A1) teaches an apparatus includes: a vehicle information acquiring unit 10 to obtain the vehicle information about a vehicle state of its own vehicle; a cloud communication unit 11 to transmit the vehicle information obtained by .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465